DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 9 recites “the processor” and it is not clear whether recited processor refers to whether the first or second processor claimed in claim 1. 
Claims 10-11 inherit 112 rejections due to their dependency upon rejected claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins (WIPO Pub # 2014174305) in view of Suorsa et al., hereafter Suorsa (US Patent # 6315732), and Desjardins (US 2016/0038119). 
Regarding claim 1, Desjardins teaches a method for identifying a needle of a needle assembly on a display screen, the method comprising [One particular use of ultrasound imaging 
providing the needle assembly having the needle, a needle transducer mounted to the needle [The instrument comprises: an elongated structure forming the needle-like shape and having a beveled surface at its distal tip [...] a transducer located at the distal tip for detecting ultrasound transmissions incident upon the distal tip (pg. 4, lines 27-30)];
providing an ultrasound imaging system having an ultrasound probe [An ultrasound system is provided comprising an ultrasound unit including an ultrasound probe (Fig. 1; pg. 4, lines 8)];
receiving, via the needle transducer of the needle assembly, data signals from the ultrasound probe of the ultrasound imaging system, the data signals comprising information relating to a plurality of ultrasound waves generated by the ultrasound probe [With ultrasonic device tracking (UDT), a very small acoustic sensor is integrated into the tip of a medical device, such as a needle or catheter. As the device is inserted into the body, the acoustic sensor receives transmissions from different elements of the ultrasound imaging probe which is located at surface of the patient (pg. 10, lines 24-26)]; generating, via the needle transducer of the needle assembly, a location signal for at least one portion of the needle based on the data signals from the autonomous ultrasound probe [The data communications may also include timing or positioning information from the sensor console to allow the ultrasound system display to show the most recently detected position of the medical instrument. A data communications link, such as a cable or wireless connection, may be provided between the sensor console (and/or the needle 
Desjardins does not explicitly teach the needle assembly having a first power source, and a first processor; and a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly;
However, Suorsa teaches the needle assembly having a first power source, and a first processor [Ablation catheter typically is part of a separate ablation system having a controller and power source similar to, but distinct from [ultrasound] controller (Fig. 12; col. 12, lines 49-51). Controller is interpreted as being the same as a processor as taught by Suorsa in (col. 7, lines 16-17)];
a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly [the [imaging catheter] system includes a controller operably attached to the imaging catheter. The controller operates to display ultrasound images from signals received from the transducer and provides power to the imaging catheter (col. 3, lines 9-12)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desjardins with the teachings of Suorsa and have a power source and processor for the needle assembly (i.e. ablation catheter) and a separate power source and processor the ultrasound imaging system (i.e. the imaging catheter system). By doing so, the needle can ablate cardiac tissue and ultrasound probe can provide an imaging plane of the needle while they both operate in separate positions within the patient, as shown in [Fig. 12]. See Example 1 below.
For amended limitations, the examiner notes that Desjardin already discloses that the processor generating a location signal and modifying the characteristic of the location signal as stated above. Desjardin does not explicitly teach the processor is the first processor of the needle assembly that is separate and independent of the second processor. 
However, in the same field of endeavor, Desjardin 119 discloses the first processor of the needle assembly that is separate and independent of the second processor [first processor 201 and second processor 202 Figure 4], and the first processor of the needle assembly receives and processes the signals from the transducer mounted on the needle assembly [paragraph 0077]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify needle assembly as taught by Desjardins to incorporate Desjardins 119, as since using separate processors was well known in the art as taught by Desjardins 119 in ultrasound localization of the instrument.  One of ordinary skill in the art could have combined the elements as claimed by Desjardins with no change in their respective functions, rather configuring two separate processors for ultrasound probe and the needle assemblies, and configuring the processor of the needle assembly to receive and process the localization signals, and the combination would have yielded nothing more than predictable 
Regarding claim 2, Desjardins teaches the method of claim 1, wherein the display screen is part of the autonomous ultrasound imaging system [a schematic illustration of using an ultrasound probe to provide imaging to assist in guiding a medical instrument (Fig. 2; pg. 6, lines 26-27). Such a display might be included on the instrument itself (pg. 23, lines 22-25)].
Regarding claim 3, Desjardins teaches the method of claim 1, wherein the display screen is part of an add-on system to the autonomous ultrasound imaging system [may also be shown on a display which is distinct from the anatomical image display. For example, such a display might be included on the instrument itself or on a mechanical component (pg. 23, lines 22-25)].
Regarding claim 4, Desjardins teaches the method of claim 1, further comprising: pulsing the location signal at a known pulse rate [the transducer elements producing the localisation transmissions are controlled so that the temporal pattern of the received ultrasound signal varies with location (pg. 15, lines 10-11)];
and using the known pulse rate to extract the location signal from ultrasound signal noise [the acoustic transducer receives the localisation transmissions and forwards them to console, the console is able to analyse the timings of the received signals to determine the location of the transducer on the basis of these timings (pg. 15, lines 11-14)].
Regarding claim 5, Desjardins teaches processing the collected pulsed location signals via at least one of filtering the collected pulsed location signals, transforming one or more of the collected pulsed location signals, or removing outliers from the collected pulsed location signals [an inverse filter function can be applied in the instrument transducer, transceiver, or processor. 
Regarding claim 6, Desjardins teaches the method of claim 1, wherein the at least one characteristic of the location signal comprises at least one of color, shape, size, brightness, intensity, rate of flashing, or echogenicity [The position indication for the instrument transducer can be provided by any suitable mechanism, for example, using an arrow, a circle, or any other shape superimposed on the anatomical ultrasound image, where the location of the shape reflects the estimated position of the instrument transducer. One option is to colour the shape differently (pg. 20, lines 1-5)].
Regarding claim 7, Desjardins teaches the method of claim 1, further comprising: inserting the needle of the needle assembly into a patient [A medical instrument is provided having a needle-like shape for insertion into a human body (Fig. 1; pg. 4; line 26)];
generating, via the ultrasound probe, ultrasound waves of the needle inserted within the patient [The ultrasound probe emits an acoustic signal which penetrates into the patient body. Reflections of this acoustic signal from various internal structures within the patient body are then received by the sensors of the probe (Fig. 1; pg. 8, lines 20-22)];
generating, via the display screen, an image of the needle inserted within the patient based on the ultrasound waves [the position of the medical device to be determined and shown on an ultrasound imaging display (pg. 10, lines 30-31)].
 Regarding claim 8, Desjardins teaches the method of claim 1, further comprising monitoring the data signals from the autonomous ultrasound imaging system in real-time [a determination of a measure of signal-to-noise ratio of imaging with the second imaging modality, 
Regarding claim 12, Desjardins teaches the method of claim 1, wherein the at least one portion of the needle comprises a distal end of the needle [The needle has a distal end and proximal end; with the distal end being inserted into the body (Fig. 1; pg. 4, line 27-28)].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Suorsa and Desjardins 119 as applied to claim 1 above, and further in view of Gallop et al., hereafter Gallop (WIPO Pub # 2014139018).
Regarding claim 9, Desjardins in view of Suorsa does not explicitly teach the method of claim 1, wherein generating the location signal for the at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system further comprises: dynamically determining, via the processor the needle assembly, a threshold for the data signals as a function of a signal-to-noise ratio of the data signals; comparing, via the processor, the data signals to the threshold.
However, Gallop teaches to dynamically determine, via the processor the needle assembly, a threshold for the data signals as a function of a signal-to-noise ratio of the data signals [a determination of a measure of signal-to-noise ratio of imaging with the second imaging modality, such that when the imaging measure associated with the signal-to-noise ratio exceeds the pre-selected criterion (pg. 71, lines 19-23)];
comparing, via the processor, the data signals to the threshold [the image measure is compared with a pre-selected criterion (or criteria) (pg. 71, lines 6-7)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desjardins in view of Suorsa to incorporate the .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Suorsa and Desjardins 119and in further view of Gallop as applied to claim 9 above, and even further in view of Piron et al., hereafter Piron (PGPub # 20160022146).
Regarding claim 10, Desjardins in view of Suorsa and in further view of Gallop does not teach the method of claim 9, wherein generating the location signal for the at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system further comprises immediately signaling to the needle transducer of the needle assembly to flash so as to display the location signal at the at least one portion of the needle on the display screen when the data signals exceed the threshold.
However, in an analogous field of activating a probe marker upon the achieving a pre-selected signal level threshold, Piron teaches coil arrays may be employed as smart coils, where the coils are dynamically (adaptively) controlled in [par. 0294]. When the threshold has been achieved for given coil, the coil are employed (e.g. activated or interrogated) for scanning in [par. 0295]. The criteria may be based on the measure of signal-to-noise ratio. The signals could also be based on the orientation of the probe, as detected by a tracking system. The tracking system could be optical, RF, or accelerometer based in [par. 0301]. This is interpreted as having a flashing marker since a photoacoustic tracking system would be able to track the flash or reflection of the location marker.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desjardins in view of Suorsa and in further view of Gallop to utilize a marker that is activated upon surpassing a signal-to-noise data threshold in order to sufficiently view the orientation of the probe, as taught by Piron in [par. 0301]. It would have been obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (See MPEP 2143 | (A)).
Regarding claim 11, Desjardins in view of Suorsa and in further view of Gallop does not teach the method of claim 10, wherein the location signal comprises at least one of a flashing marker or a reflective marker at the at least one portion of the needle. However, Piron teaches the location signal comprises at least one of a flashing marker or a reflective marker at the at least one portion of the needle [implementation of a smart coil system, showing an insertable MR imaging probe having an array of coil [Fig. 46; par. 0296]. The signals to include could also be based on the orientation of the probe, as detected by a tracking system. The tracking system could be optical, RF, or accelerometer based [par. 0301]. This is interpreted as having a flashing marker or reflective marker since a photoacoustic tracking system would be able to track the flash or reflection of the location marker].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desjardins in view of Suorsa and in further view of Gallop to incorporate the teachings of Piron and utilize a marker that is flashing or reflective on a portion of the needle. Doing so would allow the user to determine the orientation of the needle transducer.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins (WIPO Pub # 2014174305) in view of Cully et al., hereafter Cully (PGPub # 20110166455), and further in view of Suorsa (US Patent # 6315732), and Desjardins (US 2016/0038119)..
Regarding claim 13, Desjardins teaches a needle assembly for use with an autonomous ultrasound imaging system, the needle assembly comprising [One particular use of ultrasound imaging is to provide a real-time indication to a physician of the position of a medical instrument within the patient body [...] This situation in Figure 1, which depicts a needle as a medical instrument inserted into the patient body (Fig. 1; pg. 9, lines 20-24)]:
a needle comprising a proximal end and a distal end, the distal end adapted to be inserted into a patient [a needle inserted through the patient surface (skin) into the patient body (Fig. 1; pg. 8, lines 15- 16). The needle has a distal end and proximal end; with the distal end being inserted into the body (Fig. 1)I;

a needle transducer mounted to the needle and electrically coupled to a power source, the needle transducer configured to receive data signals from the autonomous ultrasound imaging system, the data signals comprising information relating to a plurality of ultrasound waves generated by an ultrasound probe of the autonomous ultrasound imaging system [With ultrasonic device tracking (UDT), a very small acoustic sensor is integrated into the tip of a medical device, such as a needle or catheter. As the device is inserted into the body, the acoustic sensor receives transmissions from different elements of the ultrasound imaging probe which is located at surface of the patient (pg. 10, lines 24- 26)];
a processor configured to perform one or more operations, the one or more operations comprising [Comprise a personal computer, a computer workstation, etc. The computer code may comprise computer program instructions that are executed by one or more processors to perform the desired operations. (Fig. 4; pg. 37, line 8-10)]:
generating a location signal for at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system [The data communications may also include timing or positioning information from the sensor console to allow the ultrasound system display to show the most recently detected position of the medical instrument. A data communications link, such as a cable or wireless connection, may be provided between the sensor console (and/or the needle transducer) and the ultrasound probe (Fig. 4; pg. 11, lines 18-22)];

modifying at least one characteristic of the location signal so as to improve visibility of the location signal on the display screen, wherein the modified location signal is displayed on a display screen during use of the needle assembly so as to locate the at least one portion of the needle [The position indication for the instrument transducer can be provided by any suitable mechanism, for example, using an arrow, a circle, or any other shape superimposed on the anatomical ultrasound image, where the location of the shape reflects the estimated position of the instrument transducer. One option is to colour the shape differently (pg. 20, lines 1-5)].
Desjardins does not explicitly teach a needle transducer mounted to an exterior surface of the needle. However, Cully teaches a needle transducer mounted to an exterior surface of the needle [the deflectable member may further include an ultrasound transducer array (par. 0022). The deflectable member may be permanently located outside of the outer tubular body at a distal end of the outer tubular body (par. 0028)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desjardins in view of Gallop to incorporate the teachings of Piron and mount the needle transducer to the exterior surface of the needle. Doing so would allow the user to effectively move the needle body within the patient while still having room for a lumen that may be used for the delivery of an interventional device or delivery of drugs.
Desjardins does not explicitly teach the needle assembly having a first power source, and a first processor; and a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly;
However, Suorsa teaches the needle assembly having a first power source, and a first processor [Ablation catheter typically is part of a separate ablation system having a controller and power source similar to, but distinct from [ultrasound] controller (Fig. 12; col. 12, lines 49-51). Controller is interpreted as being the same as a processor as taught by Suorsa in (col. 7, lines 16-17)];
a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly [the [imaging catheter] system includes a controller operably attached to the imaging catheter. The controller operates to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desjardins with the teachings of Suorsa and have a power source and processor for the needle assembly (i.e. ablation catheter) and a separate power source and processor the ultrasound imaging system (i.e. the imaging catheter system). By doing so, the needle can ablate cardiac tissue and ultrasound probe can provide an imaging plane of the needle while they both operate in separate positions within the patient, as shown in [Fig. 12].
For amended limitations, the examiner notes that Desjardin already discloses that the processor generating a location signal and modifying the characteristic of the location signal as stated above. Desjardin does not explicitly teach the processor is the first processor of the needle assembly that is separate and independent of the second processor. 
However, in the same field of endeavor, Desjardin 119 discloses the first processor of the needle assembly that is separate and independent of the second processor [first processor 201 and second processor 202 Figure 4], and the first processor of the needle assembly receives and processes the signals from the transducer mounted on the needle assembly [paragraph 0077]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify needle assembly as taught by Desjardins to incorporate Desjardins 119, as since using separate processors was well known in the art as taught by Desjardins 119 in ultrasound localization of the instrument.  One of ordinary skill in the art could have combined the elements as claimed by Desjardins with no change in their respective functions, rather configuring two separate processors for ultrasound probe and the 
Regarding claim 14, Desjardins teaches the needle assembly of claim 13, wherein the display screen is part of the autonomous ultrasound imaging system [a schematic illustration of using an ultrasound probe to provide imaging to assist in guiding a medical instrument (Fig. 2). Such a display might be included on the instrument itself (pg. 23, lines 22-25)].
Regarding claim 15, Desjardins teaches the needle assembly of claim 13, wherein the display screen is part of an add-on system to the autonomous ultrasound imaging system [may also be shown ona display which is distinct from the anatomical image display. For example, such a display might be included on the instrument itself or on a mechanical component (pg. 23, lines 22-25)].
Regarding claim 16, Desjardins teaches the needle assembly of claim 13, wherein the one or more operations further comprise: 
pulsing the location signal at a known pulse rate [the transducer elements producing the localisation transmissions are controlled so that the temporal pattern of the received ultrasound signal varies with location (pg. 15, 10-11)];
using the known pulse rate to extract the location signal from ultrasound signal noise [the acoustic transducer receives the localisation transmissions and forwards them to console, the console is able to analyse the timings of the received signals to determine the location of the transducer on the basis of these timings (pg. 15, lines 11-14)].
Regarding claim 17, Desjardins teaches the needle assembly of claim 16, wherein modifying the at least one characteristic of the location signal further comprises: 
collecting multiple pulsed location signals [if a single pulse is input to a transducer element, the signal that is coupled into the patient body tends to be more complex (Fig. 8; pg. 16, line 39-pg. 17, line 1). This is interpreted as comprising of collecting multiple pulsed location signals due to ultrasound pulses tend to scatter and create multiple signals from different directions. ];
processing the collected pulsed location signals via at least one of filtering the collected pulsed location signals, transforming one or more of the collected pulsed location signals, or removing outliers from the collected pulsed location signals [an inverse filter function can be applied in the instrument transducer, transceiver, or processor. This filter can then reshape the signals of Figure 8 approximately into a single pulse (pg. 17, lines 5-7)].
Regarding claim 18, Desjardins teaches the needle assembly of claim 13, wherein the at least one characteristic of the location signal comprises at least one of color, shape, size, brightness, intensity, rate of flashing, or echogenicity [The position indication for the instrument transducer can be provided by any suitable mechanism, for example, using an arrow, a circle, or any other shape superimposed on the anatomical ultrasound image, where the location of the shape reflects the estimated position of the instrument transducer. One option is to colour the shape differently (pg. 20, lines 1-5)].
Regarding claim 19, Desjardins teaches the needle assembly of claim 13, further comprising monitoring the data signals from the autonomous ultrasound imaging system in real-.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Desjardins and Cully, and in view of Suorsa and Desjardins 119 as applied to claim 13 above, and further in view of Piron et al., hereafter Piron (PGPub # 20160022146).
Regarding claim 20, Desjardins and Cully, and in view of Suorsa and Desjardins 119 do not teach the needle assembly of claim 13, wherein generating the location signal for at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system further comprises: dynamically determining, via the processor the needle assembly, a threshold for the data signals as a function of a signal-to-noise ratio of the data signals; comparing, via the processor, the data signals to the threshold; immediately signaling to the needle transducer of the needle assembly to display the location signal at the at least one portion of the needle on the display screen when the data signals exceed the threshold.
However, in an analogous field of activating a probe marker upon the achieving a pre-selected signal level threshold, Piron teaches coil arrays may be employed as smart coils, where the coils are dynamically (adaptively) controlled in [par. 0294]. When the threshold has been achieved for given coil, the coil are employed (e.g. activated or interrogated) for scanning in [par. 0295]. The criteria may be based on the measure of signal-to-noise ratio. The signals could also be based on the orientation of the probe, as detected by a tracking system. The tracking system could be optical, RF, or accelerometer based in [par. 0301]. This is interpreted as having a flashing marker since a photoacoustic tracking system would be able to track the flash or reflection of the location marker.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desjardins in view of Cully to utilize a marker that is activated and shown ona display upon surpassing a signal-to-noise data threshold in order to sufficiently view the orientation of the probe, as taught by Piron in [par. 0301]. It would have been obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (See MPEP 2143 | (A)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cummins et al. (US 20160302772) discloses ultrasound imaging probe and needle device with a transducer receiving the signal from the ultrasound imaging probe [para. 0047-0049]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793